  Case 1:20-cv-08880-LJL
         Case 1:20-cv-08880-LJL
                          Document
                                Document
                                   3-1 (Court
                                          4 Filed
                                              only) 11/17/20
                                                      Filed 11/13/20
                                                               Page 1 Page
                                                                      of 1 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMES V. WILLIAMS,

                                   Plaintiff,

                       -against-                                   20-CV-8880 (LJL)

                                                                ORDER OF SERVICE
 THE TRUSTEES OF COLUMBIA
 UNIVERSITY IN THE CITY OF NEW YORK,

                                   Defendant.

LEWIS J. LIMAN, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant Trustees of Columbia

University in the City of New York. Plaintiff is directed to serve the summons and complaint on

each Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiff

has not either served Defendant or requested an extension of time to do so, the Court may

dismiss the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil

Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:    11/17/2020
          New York, New York

                                                              LEWIS J. LIMAN
                                                          United States District Judge
